Martin, C.,
Dissenting. — I am unable to concur in either the opinion or the result of this case. It is evident to my mind that when the pleader alleges that the point of killing indicated in the second count ‘ ‘ was not inclosed with a lawful fence,” he refers to, and intends by the term “lawful,” a fence which the company could erect and maintain under the law. This of course they could not do at a station or a highway crossing. Therefore, the possibility of the point having been at such place, is reasonably excluded by fair intendment of the pleader, and this is sufficient for a statement in this class of actions, as repeatedly declared by this court. The meaning of the term “lawful,” as attributed to it by this construction is nothing more than a logical deduction from the language of the fifth section under which the count is drawn. That section was enacted before the roads were required to fence their tracks through timbered lands; and the object of it was to give a statutory cause of action without further proof, than that the stock was killed at a point on the road which might be, but which was not, fenced. Two elements are necessary to constitute this statutory cause: 1st. That the point of killing is not at the time thereof inclosed with a fence. 2nd. That it could have been lawfully inclosed with a fence. The pleader has to allege expressly or by legal intendment both of these facts; and he cannot recover without proof of both of them.
Now, these two necessary facts cannot be deduced from the language of the fifth section which furnishes the cause of action, unless you construe “may” to mean “shall,” and attribute to the word “lawful” the broader meaning I have given it. By the term “lawful” is meant a fence which the company can in all respects build and maintain at the point of injury according to *514law. If the narrow construction given to it in the opinion of the commission, viz: that it is the fence prescribed by the law only in respect to its height, form and material, without relation to the earth’s surface on which it rests, is to prevail, then the plaintiff would make out a case under the section by simply alleging and proving that his stock was killed at a point which the road might fence, irrespective of the important element as to whether there was or was not a fence there. I defy any one to evoke from the language of the statute the two essential elements of the action conferred by the statute without attributing to the word “lawful,” in the connection in which it is used, the broader and more rational meaning claimed by me. It will be observed that the word “lawful fence” is used in connection with the word “inclosed.” It is but reasonable to hold, as I do, that the “lawfulness” relates to the act of “inclosing” as well as to the height and material in “ constructing.” If the word “may” as used in the statute refers only to the capability of inclosing, and the word “lawful fence ” only to the height and materials, as maintained in the opinion of the commission, then it appears to me that the opinion is signally deficient and contradictory in its logic, by admitting that a necessary element to constitute the action under the statute, viz: that the point is not actually inclosed, is wanting in the language of the statute ; and in failing to account for its absence. For these reasons I am persuaded that the count was sufficient in law, and that the judgment upon it ought not to be disturbed.
I am unable to concur in the opinion of the commission on the construction placed upon the preliminary statement, in excluding it from all bearing upon the second count. According to the opinion the necessary averment that the point of killing was capable of being inclosed with a fence is wanting in the second count, admitting, however, that it is to be found in another part of the statement. It is excluded from all connection with and bearing on the second count, because the averment is *515not repeated in that count. The statement includes three counts for the same injury. One judgment is a bar to action on all of them. All these three counts are preceded with the following preliminary statement referring to and bearing on all of them.
1. “That at the time hereinafter mentioned, the defendant, a corporation duly organized and existing under the laws of this state, was the owner of, and running and operating a railroad in this state, known as the Hannibal and St. Joseph Railroad, together with the track, cars, locomotives, and other appurtenances thereto belonging; and that a part of defendant’s road passed through, along and adjoining uninclosed lands, at a place thereon about one-half mile northeast from the town of Harlem, in the county of Clay, in said state; and that it was at said times the duty of said defendant, as such railroad corporation, to erect and maintain lawfulfences on the sides of its said road, where the same passes through said uninclosed lands.
2. “That at said times, said defendant had not made and maintained such lawful fences on the sides of its said road, where the same passes through said uninclosed lands.”
These allegations of the pleader on their very face refer to one cause of action no more than to another, for the simple reason that they refer to all. The pleader declares that at “ the times hereinaf ter mentioned,” and again “ at said times,” where the road passed through Clay county it was the duty of the company to erect and maintain lawful fences, and that it passed through uninclosed lands, which the company was required to fence. These allegations necessarily exclude the inference that the place of killing might have been a depot ground which could not have been fenced. If they do not refer to the second count of the petition, then they do not refer to the other two, and that conclusion would leave them as meaningless averments in the statement. It is objected that the count is defective in not referring back ex*516pressly to the preliminary statement. There is no point to this distinction in a case wherein the preliminary statement refers to or reasonably applies to the count, as clearly appears in this case. Strict rules of pleading are not applied to statements in this class of actions. If the' necessary averments can be readily gathered from, the statement, the pleading is sufficient.
In this case the necessary averments are all spread out in the statement, and they refer and apply to the second count. The plaintiff has obtained a judgment for single damages on that count, and, in my opinion, it would be unjust and illegal to reverse it. Accordingly I am in favor of affirming it.